                        IN THE UNITED STATES DISTRICT COURT FOR
                        THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                         HUNTINGTON DIVISION


JOHN ERIK STONE and
MILYNDA DESIRAE STONE,

                                    Plaintiffs,

v.                                                             CIVIL ACTION NO. 3:19-0538

UNITED STATES OF AMERICA, through
its agency, HUNTINGTON VETERANS AFFAIRS
MEDICAL CENTER of the Department of the
Veterans Affairs,

                                    Defendant.


                              MEMORANDUM OPINION AND ORDER

         This suit arises out of the United States of America’s pursuit of criminal charges against

plaintiff John Erik Stone. Having not been convicted, Stone seeks damages for malicious

prosecution and other claims pursuant to the Federal Tort Claims Act (FTCA). The United States

moves to dismiss for lack of subject-matter jurisdiction. ECF No. 20. Because the FTCA exempts

Stone’s claims, the Court GRANTS the United States’ motion.

                                              I. BACKGROUND

         Stone and his wife, co-plaintiff Milynda Desirae Stone, allege the following facts. 1 ECF

No. 1. The United States Department of Veterans Affairs employed Stone at a VA Medical Center

near Huntington, West Virginia. Id. ¶¶ 1, 3. Stone’s co-worker, Ronnie Blankenship, 2 informed


         1
           On January 2, 2020, the parties filed a stipulation purporting to amend the Complaint. ECF No. 16. The
Court issued an order deeming the stipulation procedurally deficient but granting the parties leave to file an amended
complaint. ECF No. 19. The parties never filed an amended complaint, so the original Complaint is still operative,
and the Court relies on it here.
         2
           Blankenship filed a separate suit based on the same underlying facts. See Civil Action No. 3:18-cv-01309.
Stone that he was going to take a discarded, inoperable meat slicer from a VA Medical Center

dumpster. Id. ¶¶ 25, 30. Stone helped Blankenship load the meat slicer into Blankenship’s truck.

Id. ¶¶ 31–32. He claims the VA has no policy prohibiting the taking of abandoned items from

dumpsters and that VA police officers do not have authority to arrest an employee for doing so.

Id. ¶ 36.

        After refurbishing the meat slicer, Blankenship asked Stone to sell it on Facebook. Id. ¶¶

43, 45. Several months later, VA police officer Darrell Booth posed as a potential buyer and

contacted Stone. Id. ¶¶ 47, 51. Stone told Booth to contact Blankenship to arrange the sale. Id. ¶

48. At the sale, VA police officers Booth and Joseph Wayman arrested Blankenship. Id. ¶ 56.

Upon questioning Blankenship, the officers learned of Stone’s involvement with the meat slicer

and decided sufficient grounds existed to press charges against him. Id. ¶¶ 57–58.

        Booth and Wayman filed a criminal complaint against Stone with the Magistrate Court of

Wayne County, West Virginia, for a violation of West Virginia Code § 61-11-06 (Punishment of

Principals in the Second Degree and Accessories Before and After the Fact). Id. ¶¶ 59, 66. VA

Medical Center Director Brian Nimmo allowed Stone’s prosecution to continue. Id. ¶¶ 72–73. The

Magistrate Court eventually dismissed Stone’s felony charge upon motion by the state. Id. ¶ 81.

About two months later, Wayman filed another criminal complaint against Stone for petit larceny.

Id. ¶ 86. Stone later moved to dismiss the charge for failure to prosecute, and the Magistrate Court

granted the motion and dismissed the charge. Id. ¶¶ 108–09.

        Stone now alleges four counts against the United States for damages under state law

pursuant to the FTCA: malicious prosecution, intentional infliction of emotional distress,

defamation, and loss of consortium. Id. ¶¶ 112–152. The United States moves to dismiss for lack

of subject-matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1). ECF No. 20.



                                                -2-
                                     II. LEGAL STANDARD

        Under Rule 12(b)(1), a federal court must dismiss a claim if the court lacks subject-matter

jurisdiction. A party can challenge subject-matter jurisdiction under Rule 12(b)(1) in two ways:

“facial attacks” and “factual attacks.” Thigpen v. U.S., 800 F.2d 393, 401 n.15 (4th Cir. 1986),

rev’d on other grounds, Sheridan v. U.S., 487 U.S. 392 (1988). A “facial attack” argues the

complaint’s allegations are insufficient to sustain the court’s jurisdiction. Id. If a party makes a

“facial attack,” the court must proceed as it would on a motion to dismiss for failure to state a

claim under Rule 12(b)(6). Id. The court accepts the complaint’s allegations as true and does not

consider materials outside the pleadings. Id. (citing Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir.

1982) and Williamson v. Tucker, 645 F.2d 404, 412–13 (5th Cir. 1981)).

        Alternatively, a “factual attack” challenges the truth of the complaint’s allegations. Id. The

court should “regard the pleadings’ allegations as mere evidence on the issue, and may consider

evidence outside the pleadings without converting the proceeding to one for summary judgment.”

Richmond, Fredericksburg & Potomac R. Co. v. U.S., 945 F.2d 765, 768 (4th Cir. 1991) (citing

Adams, 697 F.2d at 1219 and Trentacosta v. Frontier Pac. Aircraft Indus., 813 F.2d 1553, 1558

(9th Cir.1987)). The court should apply the summary judgment standard, under which “the

nonmoving party must set forth specific facts beyond the pleadings to show that a genuine issue

of material fact exists.” Id. (citation omitted). Dismissal is only appropriate if “the material

jurisdictional facts are not in dispute and the moving party is entitled to prevail as a matter of law.”

Id. (citation omitted).

        The United States does not explain its intended 12(b)(1) standard, and its Motion contains

elements of both a facial and factual attack. Considered as a whole, the Motion is best treated as a

factual attack. The United States argues key allegations are false, including Stone’s assertions that



                                                  -3-
no policy prohibits VA employees from taking abandoned property and that VA police officers

have no authority to arrest employees for removing discarded property. ECF No. 21, at 11 (citing

ECF No. 1 ¶¶ 28, 36). To correct these allegations and argue a lack of subject-matter jurisdiction,

the United States relies on significant extrinsic evidence, to which Stone responds with his own

evidence. The parties thus ask the Court to move beyond the corners of the Complaint and gauge

the sufficiency of their evidence. Therefore, the summary judgment standard applies, and dismissal

is only appropriate if “the material jurisdictional facts are not in dispute” and the United States “is

entitled to prevail as a matter of law.” Richmond, Fredericksburg & Potomac R. Co., 945 F.2d at

768 (citation omitted).

                                         III. DISCUSSION

       The Federal Tort Claims Act does not create a new cause of action. Medina v. U.S., 259

F.3d 220, 223 (4th Cir. 2001). Rather, the statute waives sovereign immunity and “permits the

United States to be held liable in tort in the same respect as a private person would be liable under

the law of the place where the act occurred.” Id. (citing 28 U.S.C § 1346(b)). Section 2680,

however, exempts certain categories of claims from the waiver. See 28 U.S.C. § 2680(a)–(n). The

United States argues Stone’s claims are exempted and therefore precluded by sovereign immunity.

See ECF No. 21.

   A. The FTCA bars Stone’s defamation claim.

       Count III of the Complaint is a defamation claim alleging the United States “communicated

false, exaggerated, and defamatory statements about the Plaintiff to other Huntington VA

employees and people in the community.” ECF No. 1 ¶ 138. However, 28 U.S.C § 2680(h) bars

any claim under the FTCA arising out of “libel, slander, [or] misrepresentation,” which includes




                                                 -4-
defamation. See Talbert v. U.S., 932 F.2d 1064, 1066 (4th Cir. 1991). Sovereign immunity

therefore applies, and the Court dismisses Count III.

    B. The FTCA’s discretionary function exception bars Stone’s other claims.

        The United States also moves to dismiss Counts I, II, and IV based on the FTCA’s

discretionary function exception. See ECF No. 21. This exception excludes from the FTCA’s

waiver of sovereign immunity:

       [a]ny claim based upon an action or omission of an employee of the Government,
       exercising due care, in the execution of a statute or regulation, whether or not such
       statute or regulation be valid, or based upon the exercise or performance or the
       failure to exercise or perform a discretionary function or duty on the part of the
       federal agency or an employee of the Government, whether or not the discretion
       involved be abused.

28 U.S.C. § 2680(a) (emphasis added). The plaintiff bears the burden of showing the discretionary

function exception does not apply. Welch v. U.S., 409 F.3d 646, 650–51 (4th Cir. 2005).

       The Supreme Court established a two-part test to determine whether the exception bars a

suit under the FTCA. See U.S. v. Gaubert, 499 U.S. 315 (1991); Berkovitz v. U.S., 486 U.S. 531

(1988). First, the court must determine whether the conduct at issue was discretionary, involving

“an element of judgment or choice.” Berkovitz, 486 U.S. at 536. An act is not discretionary if a

mandatory federal statute, regulation, or policy prescribes a specific course of action. Baum v.

U.S., 986 F.2d 716, 720 (4th Cir. 1993). When a mandatory directive exists, the discretionary

function exception does not apply if the plaintiff can show the actor failed to adhere to the directive.

Id. (citing Berkovitz, 486 U.S. at 536).

        If an act is discretionary, the court proceeds to the second prong and determines whether

the challenged conduct is “based on public policy considerations.” Berkovitz, 486 U.S. at 531. The

court focuses on “the nature of the actions taken and on whether they are susceptible to policy

analysis,” rather than “the agent’s subjective intent in exercising the discretion.” Gaubert, 499 U.S.

                                                  -5-
at 325. Importantly, “[w]hen established governmental policy, as expressed or implied by statute,

regulation, or agency guidelines, allows a Government agent to exercise discretion, it must be

presumed that the agent’s acts are grounded in policy when exercising that discretion.” Id. at 324.

       1. The challenged conduct was discretionary.

       The United States begins its discussion of the test’s first prong by challenging several

allegations in the Complaint. ECF No. 21, at 11. Specifically, the United States challenges Stone’s

claims that no policy prohibits VA employees from taking abandoned property and that VA police

officers have no authority to arrest employees for removing discarded property. Id. (citing ECF

No. 1 ¶¶ 28, 36). To the contrary, the United States cites 38 C.F.R. § 1.218(a)(3), which prohibits

“the willful destruction, damage, or removal of Government property or any part thereof [from

VA facilities], without authorization . . . .” Id. at 12. The United States also claims a 2013 VA

policy expressly prohibits the “theft, and/or removal of any VA property,” including “equipment,”

“trash,” and “contractor removed items.” Id. at 14 (citing ECF No. 20-1, at 99).

       As the United States explains, federal law grants VA police officers significant

enforcement and arrest powers “with respect to acts occurring on [VA] property.” Id. at 11 (citing

38 U.S.C. § 902); see also 38 C.F.R. § 2.6(a)(8) (providing that VA police officers have “the power

to enforce Federal laws and [VA] regulations, to investigate violations of those laws and to arrest

for crimes committed on [VA] property to the full extent provided by [VA] policies and

procedures”). These powers include the ability to “conduct investigations, on and off [VA]

property, of offenses that may have been committed on property under the original jurisdiction of

[the VA], consistent with agreements or other consultation with affected Federal, State, or local

law enforcement agencies.” ECF No. 21, at 11 (citing 38 U.S.C. § 902(a)(1)(E)).




                                                -6-
        While VA police officers have authority to conduct investigations, the United States argues

that no mandatory policy directs officers’ actions during an investigation regarding stolen VA

property. Id. at 12 (citing ECF No. 20-1, at 5 ¶ 17; ECF No. 20-2, at 5 ¶ 16). Thus, the United

States argues, VA police officers exercise significant discretion when conducting investigations,

and the discretionary function exception applies. Id. at 11; see Pooler v. U.S., 787 F.2d 868, 870–

71 (3d Cir. 1986) (affirming district court’s holding that VA officials’ choice of investigative

techniques and determination to initiate criminal charges against the plaintiff were discretionary

governmental functions), abrogated on other grounds by Millbrook v. U.S., 569 U.S. 50 (2013).

        In response, Stone first argues that VA police officers are required to investigate reported

crimes. ECF No. 22, at 5–6. He cites VA Directive 0730, which states “[t]imely investigations of

reported crimes and acts of misconduct will be performed by VA police officers,” as well as 38

U.S.C. § 902(a)(1)(E), which provides “[VA] police officers shall, with respect to acts occurring

on [VA] property . . . conduct investigations, on and off [VA] property, of offenses that may have

been committed on property under the original jurisdiction of [the VA] . . . .” Id. Therefore, Stone

argues, Booth and Wayman had no discretion in deciding whether to investigate the missing meat

slicer. Id. at 6.

        Even if Stone’s interpretation is correct, it is inconsequential because Stone does not base

his claims on Booth and Wayman initiating an investigation. Rather, his claims focus on the many

discretionary judgments made by law enforcement during the investigation, principally the

decision to file criminal charges against him. See ECF No. 1 ¶¶ 112–152. By necessity, Stone

bases his malicious prosecution claim on his criminal prosecution, not Booth’s and Wayman’s

initial investigation. Id. ¶¶ 112–127; see Norfolk S. Ry. Co. v. Higginbotham, 721 S.E.2d 541, 547

(W.Va. 2011) (explaining that investigation of a suspected crime without asserting control over a



                                                -7-
criminal prosecution is insufficient for a malicious prosecution claim). And, his intentional

infliction of emotional distress and loss of consortium claims are not limited to the launch of the

investigation, but cover all of the defendant’s conduct from May 2015 to October 2017, especially

the filing of criminal charges. ECF No. 1 ¶¶ 129, 130, 132. The simple requirement that Booth and

Wayman investigate the alleged theft of the meat slicer does not establish they lacked discretion

in determining the methods, aims, and results of the investigation, which are the basis of Stone’s

challenge.

       Stone next argues that Booth’s and Wayman’s off-property investigation required approval

by the VA’s Office of Security and Law Enforcement (“OS&LE”). ECF No. 22, at 6–7 (citing

ECF No. 22-3, at 9). VA policy also required submission of a Uniform Offense Report to the

OS&LE once the investigation ended. ECF No. 22-3, at 10. However, these general requirements

are merely procedural safeguards to a mostly discretionary process. See Miller v. U.S., 163 F.3d

591, 595 (9th Cir. 1998) (holding certain fire suppression standards and procedures did “not

eliminate discretion because they do not tell firefighters how to fight the fire”). VA police officers

must first exercise discretion in determining whether an incident meets the VA’s criteria for off-

campus investigations. See ECF No. 22-3, at 9; French v. U.S., 195 F. Supp. 3d 947, 955 (N.D.

Ohio 2016) (noting that a mandatory VA policy requiring employees to immediately report

allegations of patient abuse “fails to bring the VA’s alleged conduct out of the discretionary

function exception” because, in part, the staff must determine whether the action is abuse). Officers

must then exercise discretion in deciding how to conduct an investigation, a process on which the

cited VA materials are mostly silent. See also Pooler, 787 F.2d at 870–71 (holding VA officials’

investigative techniques and initiation of criminal charges were discretionary); Coltharp v. U.S.,

413 F. Supp. 3d 1182, 1189 (M.D. Ala. 2019) (holding VA staff members maintained discretion



                                                 -8-
in the enforcement of security policies). As the Fourth Circuit has observed, “[t]he existence of

some mandatory language does not eliminate discretion when the broader goals sought to be

achieved necessarily involve an element of discretion.” Holbrook v. U.S., 673 F.3d 341, 348 (4th

Cir. 2012) (citation omitted). Here, too, the VA’s approval and monitoring requirements do not

void the significant degree of discretion Booth and Wayman exercised when investigating Stone

and pursuing his conviction.

       Stone also questions whether Booth and Wayman complied with the VA’s requirement to

obtain OS&LE approval (also called “902 authorization”) for their off-property investigation. ECF

No. 22, at 7. A violation of this mandatory regulation could subject the United States to liability.

See U.S. v. Gaubert, 499 U.S. 315, 324 (1991) (“If the employee violates the mandatory regulation,

there will be no shelter from liability because there is no room for choice and the action will be

contrary to policy.”) However, Booth stated in his declaration that he requested and received

OS&LE approval prior to meeting Blankenship. ECF No. 20-1, at 5 ¶ 20. Wayman also declared

to the best of his knowledge that Booth obtained the approval. ECF No. 20-2, at 5 ¶ 19. Because

the United States met its initial evidentiary burden, Stone must produce sufficient evidence in the

form of depositions, affidavits, or other documentation that demonstrates a triable issue of fact

exists. Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). Stone’s only support, however, is his

observation that an Investigative Report filed by Wayman and an Investigative Supplement

prepared by Booth do not explicitly state the OS&LE approved their investigation. ECF No. 22, at

7; ECF Nos. 22-2, 22-4. Yet, Stone provides no reason to assume these documents would indicate

OS&LE approval if granted, so the evidence is not probative. See Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 250 (1986) (holding summary judgment is appropriate if evidence is not




                                                -9-
significantly probative). His lack of evidence fails to create a triable issue of fact regarding OS&LE

approval of the investigation.

       In sum, the United States offered substantial evidence that federal law and VA policies

afforded Booth, Wayman, and Nimmo significant discretion in determining the methods and aims

of Stone’s investigation and prosecution. Stone did not meet his burden of showing the officers’

conduct was not discretionary, and he failed to offer counter evidence showing a triable issue of

fact. See Welch, 409 F.3d at 650–51. The Court therefore finds the first prong of the discretionary

function exception is met.

       2. The challenged conduct was based on policy considerations.

       Because the Court concluded the challenged conduct was discretionary, the Court

presumes the conduct was also grounded in policy. See Gaubert, 499 U.S. at 324. Stone does not

contest this presumption nor could he successfully. Courts have consistently found the exercise of

government entities’ statutory power to investigate criminal activity and arrest suspects is

grounded in public policy. E.g., Linder v. U.S., 937 F.3d 1087, 1091 (7th Cir. 2019) (“[C]riminal

investigation and prosecution are rife with legitimate discretion, and [] how discretion is exercised

rests on potentially contestable visions of wise policy.”); Blakey v. U.S.S. Iowa, 991 F.2d 148, 153

(4th Cir. 1993) (“The course that a military investigation takes remains a choice of the officials in

charge and implicates policy considerations, making it subject to the discretionary function

exception.”); Kelly v. U.S., 924 F.2d 355, 362 (1st Cir. 1992) (holding “decisions to investigate,

or not, are at the core of law enforcement activity” and are “precisely the kind of policy-rooted

decisionmaking that section 2680(a) was designed to safeguard”); French v. U.S., 195 F. Supp. 3d

947, 955 (N.D. Ohio 2016) (holding VA’s delay in investigating alleged abuse by a chaplain was

a judgment concerning matters of policy); Reeves v. U.S. Dep’t of Treasury, 809 F. Supp. 92, 95



                                                -10-
(N.D. Ga. 1992) (holding ATF special agent’s handling of investigation required policy judgments

protected by the discretionary function exception). The Court therefore easily finds the

investigation and pursuit of criminal charges against Stone required policy-based judgments

covered by the discretionary function exception. The second prong is met. The discretionary

function exception applies and exempts Counts I, II, and IV from the FTCA.

                                        IV. CONCLUSION

       For the foregoing reasons, Stone’s claims are exempted from the FTCA and precluded by

sovereign immunity. Accordingly, the Court GRANTS the United States’ Motion to Dismiss for

Lack of Subject-Matter Jurisdiction, ECF No. 20, and DISMISSES this case with prejudice. The

Court DIRECTS the Clerk to send a copy of this Memorandum Opinion and Order to counsel of

record and any unrepresented parties.

                                            ENTER:         April 9, 2020




                                            ROBERT C. CHAMBERS
                                            UNITED STATES DISTRICT JUDGE




                                             -11-
